Citation Nr: 0703638	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for schizophrenia has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a stomach condition has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for headaches and dizziness (claimed as 
residuals of a head injury) has been received. 

4.  Entitlement to a rating in excess of 20 percent for 
chronic post-traumatic low back pain with bilateral sciatica.

5.  Entitlement to service connection for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had a period of active service from January 1953 
to December 1954.

Historically, the RO denied service connection for a 
neuropsychiatric condition in August 1962, denied service 
connection for psychoneurosis February 1974, and denied 
service connection for schizophrenia in November 2000.  The 
veteran filed the current request to reopen his claim for 
service connection for schizophrenia in February 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision in which the RO denied 
reopening the veteran's claim for service connection for 
schizophrenia.  The veteran's representative filed a notice 
of disagreement (NOD) for this matter in June 2002.  The RO 
issued a statement of the case (SOC) in June 2002, and the 
veteran's representative filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in July 2002.

In March 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) in Washington, DC; a 
transcript of that hearing is of record.  The Board notes 
that, since the hearing, the veteran has made numerous 
requests for another Board hearing in Washington D.C.  Under 
38 C.F.R. § 20.700 (2006), the veteran is entitled to a 
hearing on appeal, which he had in May 2003.  Hence, another 
hearing on appeal has not been scheduled.

In August 2003, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), for 
additional development.  After accomplishing further 
development, the RO issued supplemental SOC (SSOC) in 
February 2006, reflecting the continued denial of reopening 
the veteran's claim for service connection for schizophrenia.  
A May 2006 SSOC reflects that the RO later  reopened the 
veteran's claim but denied the claim for service connection 
for schizophrenia on the merits.  

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the matter on 
appeal as a request to reopen, as reflected on the title 
page.  

The Board's decision on the request to reopen the claim for 
service connection for schizophrenia is set forth below.  The 
remaining claims identified on the title page-for which the 
veteran has completed the first of two actions required to 
place these matters in appellate status-are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for schizophrenia has been accomplished.

2.  In a November 2000 rating decision, the RO most recently 
denied the veteran's claim for service connection for 
schizophrenia; although notified of the denial, the veteran 
did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the November 2000 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for schizophrenia, or raises a reasonable 
possibility of substantiating the claim for service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The November 2000 RO decision that denied the veteran's 
claim for service connection for schizophrenia is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As evidence received since the RO's November 2000 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for schizophrenia are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petition 
to reopen the claim for service connection for schizophrenia, 
that the VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title".  38 U.S.C. § 5103A(f).  Because, as explained in 
more detail below, the Board has determined that new and 
material evidence to reopen the veteran's claim has not been 
received, it does not appear that the duty to assist 
provisions of the Act are applicable to the veteran's 
petition to reopen his claim for service connection for 
schizophrenia.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen the claim for service connection for 
schizophrenia has been accomplished.

In January 2004 and February 2005 letters pertinent to the 
claim for schizophrenia, the AMC  notified the veteran and 
his representative of the criteria for establishing service 
connection.  In March 2002 and November 2005 letters, the RO 
notified them of the criteria for reopening the claim; 
specifically, what constitutes "new" evidence and what 
constitutes "material" evidence for reopening purposes.  
After each, they were afforded ample opportunity to respond.  
Hence, the Board finds that the veteran and his 
representative have received sufficient notice of the 
information and evidence needed to support the claim on 
appeal, and have been afforded ample opportunity to submit 
such information and evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the January 2004, February 2005, and November 2005 
letters satisfy these requirements.  Although the AMC did not 
initially include the criteria for reopening a previously 
denied claim in the post-rating January 2004 and February 
2005 notice letters, the RO's November 2005 letter as well as 
February 2006 SSOC corrected this deficiency by setting forth 
the reopening requirements.  Further, inasmuch as the 
November 2005 letter notified the veteran of the basis for 
the prior denial of the claim, the RO has informed the 
veteran of the evidence necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  Id.  

The Board also finds that the RO's March 2002 and November 
2005 letters, along with AMC letters dated in January 2004 
and February 2005, collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  These letters notified the veteran of 
VA's responsibilities to notify and assist him concerning his 
petition to reopen a claim for service connection for 
schizophrenia.  These letters also advised the veteran that 
VA is required to make reasonable efforts to request evidence 
necessary to support his claim including VA medical records, 
records from a private physician or facility, and records 
from all Federal agencies.  In addition, the letters also 
requested that the veteran identify, and provide the 
necessary releases for, any medical providers from whom he 
wished the AMC or RO obtain and consider as evidence.  The 
November 2005 RO letter included a request that the veteran 
provide any evidence in his possession that pertains to his 
claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
discussed above, all four Pelegrini's content of notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran both before and after the rating 
action on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO and AMC gave the 
notice of what was required to substantiate his claim, and 
afforded the veteran and his representative opportunities to 
submit information and/or evidence pertinent to his claim.  
Following the issuance the January 2004, February 2005, and 
November 2005 letters-which substantially completed the 
VCAA's notice requirements-the  veteran was afforded 
additional opportunities to respond before his claim was 
readjudicated (as reflected in the May 2006 SSOC).   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 
C.F.R. § 20. 1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  The 
letters identified above notified the veteran of the elements 
of existence of a disability and connection between his 
military service and that disability.  Further, the RO 
notified the veteran concerning disability ratings and 
effective dates in a March 2006 letter.  The Board notes that 
any error in the timing of the latter notice is harmless.  
Id.   As the Board's decision herein denies the veteran's 
petition to reopen the claim for service connection for 
schizophrenia, no effective date or rating is to be assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim currently 
under consideration.  The RO and AMC obtained available 
service medical records as well as records from private 
medical providers that the veteran identified as having 
relevant records.  The veteran also underwent several VA 
mental status evaluations, the reports of which have been 
associated with the record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
in addition to that identified above, that needs to be 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the petition 
to reopen the claim for service connection for schizophrenia 
on appeal, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II. Petition to Reopen a Claim for Service Connection for 
Schizophrenia

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).  

Service connection may be presumed, for certain chronic 
diseases, such as psychoses, which develop to a compensable 
degree (10 percent for psychoses) within a prescribed period 
after discharge from service (one year for psychoses), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).

Historically, the RO denied service connection for a 
neuropsychiatric condition in August 1962, and denied service 
connection for a psychoneurosis February 1974.  

The veteran filed a specific claim for service connection for 
schizophrenia in June 2000.  In a November 2000 rating 
decision, the RO denied the veteran's claim, noting that 
there was no evidence of schizophrenia in service or within 
the one-year presumptive period after discharge from service.  
The RO further indicated that there was nothing in the record 
that suggested the veteran had any treatment for a 
psychiatric disability until 1961 and at that time, the 
veteran reported an onset of his psychiatric symptoms 
beginning in the spring of 1959.  Evidence then considered 
included the veteran's service medical records; statements 
from the veteran; VA hospital treatment records dated in 
1961, 1962, and 1973; private treatment records dated in 
between 1991 and May 2000; and VA examination reports dated 
in February 1996, February 1997, and October 1997 as well as 
an April 1998 addendum report, which showed a diagnosis of 
schizophrenia.  

Although notified of the November 2000 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

The veteran attempted to reopen his claim for service 
connection for schizophrenia in February 2002.  VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the November 2000 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the November 2000 
denial includes private treatment records from two 
facilities, dated between 1999 and 2001, that show treatment 
for unrelated medical conditions.  Reports of VA examinations 
in February 2002, April 2004 June 2005, August 2005, and 
November 2005 each pertain to unrelated medical conditions.  
Records from Mental Health - Mental Retardation Authority of 
Harris Country (MHMRA), dated between 1993 and 2004, showed 
treatment for chronic schizophrenia, undifferentiated type.  
The report of a June 2005 VA spine examination reflects the 
examiner's notation that the veteran suffered from a severe 
psychiatric condition and assessment of moderate depression 
with no associated suicidal or homicidal ideations.  Also of 
record is the transcript of the veteran's May 2003 Board 
hearing, as well as copies of various personal statements and 
duplicate copies of the veteran's SMRS and old correspondence 
with the RO.

The Board points, initially, that the duplicate copies of 
SMRS and correspondence from the RO are clearly not, by 
definition, "new," inasmuch as these documents were 
considered in connection with the prior final denial.  

The additionally received medical evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for 
schizophrenia.  As indicated above, the private and VA 
records that pertain only to unrelated conditions clearly are 
not relevant to the matter under consideration.  While the 
MHMRA records and June 2005 VA examination report at least 
include some reference to a psychiatric condition, neither 
include any opinion or comment that addresses the etiology of 
current schizophrenia; the MHMRA records, in particular, show 
only continuing treatment for schizophrenia (as the evidence 
previously showed).  As none of the none of the medical 
evidence received is pertinent to the central question 
underlying the claim for service connection-whether there is 
a medical relationship between the current diagnosed 
psychiatric disability of schizophrenia and service-none of 
this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
schizophrenia.  

The only additional evidence associated with the claims file 
consists of the veteran's (and his representative's) 
assertions, advanced during the hearing and in various 
written.  Aside from the question of whether the veteran's 
assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that, as the veteran and his representative are each a 
layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter, neither 
is competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matters-
such as the etiology of a specific disability.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for schizophrenia has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
November 2000 denial of the claim for service connection for 
schizophrenia remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for 
schizophrenia is denied.


REMAND

In a February 2006 rating decision, the RO denied a request 
to reopen claims for  service connection for a stomach 
condition and for headaches and dizziness (claimed as 
residuals of an in-service head injury), as well as denied 
service connection for right ear hearing loss.  In addition, 
the RO recharacterized the veteran's service-connected low 
back disability as chronic post-traumatic low back pain with 
bilateral sciatica (formerly characterized as lumbosacral 
strain and rated under Diagnostic Codes 5295-5237) and 
assigned a 20 percent rating under Diagnostic Code 5237, 
effective February 9, 2004.

In a handwritten statement received in March 2006, the 
veteran expressed his intention to appeal the matters 
concerning his head, back, stomach, and right ear hearing 
loss.  The Board finds that the veteran's March 2006 
statement can reasonably be construed as showing disagreement 
with the RO's February 2006 rating decision as well as a 
desire for appellate review of these issues.  38 C.F.R. §§ 
20.201, 20.302(a) (2006).  By filing an NOD, the veteran has 
initiated appellate review of the identified matters.  The 
next step in the appellate process is for the RO to issue to 
the veteran a SOC summarizing the evidence relevant to those 
issues, the applicable legal authority, and the reasons for 
the RO's determination.  See 38 C.F.R. § 19.29 (2006); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, these matters must be remanded to the RO for 
the issuance of an SOC.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status; a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 and 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1,  The RO should issue to the veteran 
and his representative an SOC addressing 
the requests to reopen the claims for 
service connection for a stomach 
condition and for headaches and 
dizziness, the claim for service 
connection for right ear hearing loss, 
and the claim for a higher rating for the 
service-connected back disability.  Along 
with the SOC, the RO must furnish to the 
veteran and his representative a VA Form 
9 (Appeal to Board of Veterans' Appeals), 
and afford them the applicable time 
period for perfecting an appeal as to 
these pertinent issues.  

2.  The veteran and his representative 
are hereby reminded that appellate 
consideration of any of the   matters 
identified above may be obtained only if 
a timely appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


